Giyen, J.
This cause is submitted upon a partial transcript alone. All that is shown by the transcript is that the appellant was indicted for the crime of keeping a gambling house, and that judgment was entered against him adjudging that he pay a fine of' seventyrfive dollars together with the costs, and that he be imprisoned in the. jail of the county for a period of twenty-two days, “unless said fine be sooner paid or secured, as provided by law.”
Our attention has not been called to any errors in this proceeding, and we fail to discover any upon an examination of the transcript. The judgment of the district court is, therefore,
Affirmed.